Citation Nr: 1443061	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-31 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  He died in January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to nonservice-connected death pension on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  Jurisdiction presently resides with the RO in Winston-Salem, North Carolina.

In August 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Legal documents show that the Veteran and the appellant were married in May 1967 and that they divorced in July 1978.

2.  The Veteran died in January 1985.


CONCLUSION OF LAW

The appellant does not meet the legal criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.   The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a "spouse" is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.  

A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.

One her March 2010 claim for benefits, the appellant identified herself as the Veteran's "ex-wife" and identified that she was married to the Veteran from February 1967 until the marriage ended in divorce in July 1978.  She checked the box to indicate that she had not lived continuously with the Veteran from the date of marriage until the date of his death, and cited "divorce" as the reason.  The appellant also reported that she and the Veteran had a son together.

A Certificate of Marriage appears to show that the appellant entered into a legal marriage with the Veteran in May 1967.  According to a District Court Order, they were divorced in July 1978.  A Certificate of Death appears to show that the Veteran died in January 1985 (consistent with other VA records), and that at the time of his death his "Surviving Spouse" was listed as "none."

The appellant does not dispute the fact that she and the Veteran were divorced at the time of his death; she confirmed this information during her testimony at her August 2014 Board hearing.  Consequently, the appellant was not the "spouse of the veteran" at the time he died under the controlling regulations, and she may not be considered his surviving spouse for purposes of receipt of VA death benefits.  38 C.F.R. §§ 3.1(j), 3.50, 3.54.  As the appellant has not met the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse, her claim must be denied.

The appellant presents arguments invoking what amounts to entitlement on an equitable basis (i.e., a sense of fairness and just due).  The Board understands the appellant's contentions and sympathizes.  However, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The Board also notes that the issue before the Board does not reach any questions concerning whether the appellant or her son may have been entitled to receive any portion of any VA benefits the Veteran may have been receiving during his life (a topic raised during the appellant's Board hearing).  Such contentions provide no basis for recognizing the appellant as the Veteran's surviving spouse under the applicable law.

The disposition of this claim is based on the law and not the facts of the case.  Accordingly, it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


